Mr. Justice McAllister delivered the opinion of the Court: This was a bill in equity, by Hall, the defendant in error, to enforce a vendor’s lien .upon a tract of land described therein, which he had sold and conveyed to one Alexander B. Stonecipher, in his life time. The bill alleges the sale, purchase and conveyance of the land, the consideration to be paid in all, the amount which had been paid, and that which was still due and unpaid; alleges the death of the vendee, who are his widow and heirs at law, making the widow, infant heirs and administrator of his estate parties defendant, praying that a vendor’s lien might be declared in complainant’s favor. The infants were duly summoned, a guardian ad litem was appointed for them, who filed the usual answer. The adult defendants appeared and filed answers. To the answers replication was filed. The court, on the hearing of the case upon pleadings and proofs, decreed in favor of Hall, and the defendant brings the case to this court by-writ of error. • The errors assigned are frivolous. The proof shows a case for a vendor’s lien beyond all reasonable doubt. The only defense attempted to be set up was that Hall specifically agreed to take the individual responsibility of Joshua Stonecipher and Alexander. Joshua was Alexander’s father, and he agreed to pay one-half of th& purchase money as an advancement to ids son. This half he paid. The land was conveyed to Alexander, and, for the other half of the purchase money, Alexander gave his own notes, with interest, which had not been- paid. Joshua was offered as a witness to sustain this defense. Then Hall was offered, in his own behalf, for the sole purpose of contradicting Joshua’s evidence as to a conversation between himself and Hall. For this purpose Hall was a competent witness. Finding no error in the record, the decree of the court below must be affirmed. Decree affirmed.